AFFIRl; Opinion issued February 5, 2013.




                                                     In The
                                     Qnitrt ni Apiia1
                            FiftI! t1itrirt ni      at aI1a
                                            No. 05-Il-00157CR


                                  AARON LEE MALONE, Appellant

                                                        V.

                                   THE STATE OF TEXAS, Appellee


                         On Appeal from the Criminal District Court No. 2
                                      Dallas County, Texas
                               Trial Court Cause No. F08-39160-1


                                                 OPINION
                             Before Justices Bridges, Lang, and Richter’
                                     Opinion By Justice Richter

        Appellant was charged with aggravated sexual assault and agreed to plead guilty to

the State’s offer of seven years deferred adjudication for a reduced charge of aggravated

assault. Two months later, the State filed a motion to adjudicate guilt alleging that appellant

violated the conditions of his community supervision. Following a hearing, the trial court

found that appellant violated the conditions of community supervision, adjudicated guilt,

and sentenced appellant to sixty years’ imprisonment. In two issues on appeal, appellant

contends the trial court abused its discretion in adjudicating his guilt and revoking his


    The Honorable Martin E. Richter, Retired Justice. silting by assignment.
community supervision and erred in admitting recordings ofjail telephone calls. Pinding no

reversible error, we affirm the trial court’s judgment.

The Adjudication of Guilt

       The State’s motion to adjudicate guilt alleged appellant violated the conditions of his

community supervision by: (I) failing to follow the laws and regulations defining his duty

to register as a sex offender; (2) not complying with scx offender registration; and (3) failing

to notify his probation officer within twenty-four hours of Ms change of address. Appellant

contends the State failed to prove any of these three violations by a preponderance of the

evidence. We disagree.

       A trial court’s order revoking probation is reviewed under an abuse of discretion

standard. See Rickels v. State, 202 S.W.3d 759,763 (Tex. Crim. App. 2006). The trial court

abuses its discretion when it acts “without reference to any guiding rules and principles, or

acts in a manner that is arbitrary or capricious.” Montgomery i Slate, 810 S.W.2d 372,392

(Tex. Crim. App. 1990). The State must prove a violation of the conditions of community

supervision by a preponderance of the evidence. Rickels, 202 S.W.3d at 763. In conducting

our review, we view the evidence in the light most favorable to the trial court’s ruling. See

Garrett v. State, 619 S.W.2d 172, 174 (rex. Crim. App. [Panel Op.] 1981).

       In a bearing on a motion to revoke probation, the trial court is the sole trier of fact,

and is also the judge of the credibility of the witnesses and the weight to be given their

testimony. Taylor v. State, 604 S.W.2d 175, 179 (rex. Crim. App. 1980). Where more than

one violation is alleged, proof of any one of the violations is sufficient to sustain the trial




                                             —2—
court’s order. Smith s’. State, 286 S.W.3d 333. 342 (Tex. Crim. App. 2009).

       The general registration requirement is set forth article 62.051 of the Texas Code of

Criminal Procedure and provides that a person with a reportable conviction or who is

required to register as a condition of community supervision must register with the local law

enforcement authority in any municipality where the person resides or intends to reside for

more than seven days. flx. CODE. CRIM. PROC. art. 62.05 1(a) (West 2012 Supp.). If the

person does not reside or intend to reside in a municipality, then the person must register in

the county where the person resides or intends to reside for more than seven days. Id. The

person shall satisfy the requirements of this subsection not later than the later of: (1) the

seventh day after the person’s arrival in the municipality or county or (2) the first date the

local law enforcement authority of the municipality or county by policy allows the person

to register. Id.

       At the hearing on the State’s motion to adjudicate guilt, a pre-sentence application

dated May 17 was admitted into evidence in which appellant had handwritten “600

McArthur, Coppell, TX” (the “Coppell address”) in the field entitled “Current address.”

Officer John Craddock, appellant’s probation officer, testified that appellant personally

reported this same address to the court supervision officer, Officer Harold Martin, on May

26 immediately following his release from jail. Officer Craddock informed the trial court

that appellant again reported the Coppell address to him during a visit on June 4. Within a

document entitled “Client’s Monthly Report” dated June, 4, 2010, appellant handwrote the

Coppell address in the spaces designated for his address and circled “no” in response to a




                                            -3-
(fuestl(m asking if he had changed his residence. Texas Department ol’ Public Safety ( “DPS’

records admitted into evidence without objection, reflected that appellant did not register in

Coppell. Thus, despite assuming residence in Coppell, the record reflects that as of June 8.

2010. appellant had not registered in Coppell.

       But appellant insists the evidence is insufficient because the DPS records are not

credible, According to appellant, the DPS records are missing a notation that he was in

ctistody on May 24, and “an entry showing a ire—reletse noti lication lorm the Court and the

Dallas County Sheriff’s Department.” Appellant fails to explain, however, how the absence

of these records might relate to or impact the integrity of the DPS records that were admitted

into evidence. In the absence ot any correlation, we cannot conclude the evidence that was

admitted is insullicient to support appellant’s conviction.

       Appellant also argues that he attempted to register but was not allowed to do so, This

argument is premised on article 62.051(a) of the code of criminal procedure which provides

that one may comply with the registry requirements within either a seven-day window or the

first date the local law enforcement authority of the municipality or county allows the person

to register. See TEx. CODE CRIM. PROC. ANN. art. 62.051(a). In support of this argument,

appellant relies on a note to Detective Barton he left with the Coppell Police Department.

This note, which is dated June 2, states:

              I was here to talk to you about the registration. I told you if you didn’t
              call me back yesterday, I would be up here to see you. You have my
              address 600 McArthur Blvd. Apt. 1822 Coppell, TX 75019. Call me
              at your earliest convenience.




                                             -4-
         Although the note establishes appellant contacted Detective Barton. there is nothing

in   the record that demonstrates appellant attempted 10 register and was refused. There   is   also

no indication that Detective Barton was unable or refused to meet with appellant upon

receipt of the   note.   Moreover, the note is further evidence that appellant was, in fact.

residing in Coppell. Based on the evidence in the record, the trial court could reasonably

have rejected appellant’s assertion that he was      not   allowed to register. Viewing all the

evidence in a liiiht most favorable to the trial courts ruling, we conclude the State met its

burden to prove that appellant failed to satisfy his duty to register as a sex offender.

Therefore, the trial court did not abuse its discretion in revoking appellant’s     community


supervision and adjudicating appellant’s guilt. Appellant’s first issue is overruled.

          In his second issue, appellant argues the trial court erred in admitting two audio

recordings of jail telephone calls into evidence because they were not properly authenticated.

According to appellant, the State did not establish that the male voice in the recordings

belonged to him. We disagree.

         We review the trial court’s decision to exclude or admit evidence under an abuse of

discretion standard. McDonald i’. State, 179 S.W.3d 571 576 (Tex. Crirn. App. 2005). “The
                                                            ,




trial judge does not abuse his or her discretion in admitting evidence where he or she

reasonably believes that a reasonable juror could find that the evidence has been

authenticated or identified.’ Druery v. State, 225 S.W.3d 491,502 (Tex. Crim. App. 2007).

“The requirement of authentication or identification as a condition precedent to admissibility

is satisfied by evidence sufficient to support a finding that the matter in question is what its




                                              —5—
proponent claims.” IEX. R. EvID. 901(a); .vee a/co Angleton       1’.   Stale. 971 S.W.2d 65. 67

(Tex. Crim A.pp. 1.998).

       Exhibits 14 and 15, the exhibits about which appellant complains, are recordings ol

telephone conversations between appellant and Lorraine Robinson, the mother of appellant’s

son Zachary. These telephone conversations occurred while appellant was incarcerated, The

recordings were introduced into evidence through Scott Seacat, the inmate phone technician

for the Dallas County jail. The exhibits list the ‘inmate ID” as ‘2233286” and the “Inmate

Name” as “Malone, Aaron Lee.” Seacat confirmed that Exhibits 14 and 15 are recordings

of calls he downloaded and that the calls are calls made by an inmate named “Aaron

Malone.”

       During a voir dire examination of Seacat, appellant established that Seacat could not

identify the voices on the recordings. Seacat also admitted that there are occasions when

inmates steal the numbers of other inmates to make calls. Upon conclusion of the voir dire

examination, the trial court overruled appellant’s objection that the recordings had not been

properly authenticated.

       In challenging the admissibility of the evidence, appellant ignores the internal

characteristics of the calls. In each of the recordings, the parties discuss an individual named

“Zachary.” In Exhibit i 4, the male caller states that he registered on June 21, and the record

reflects that appellant registered as a sex offender with the Irving Police Department on June

21. In Exhibit 15, the male caller identifies himself as “Aaron.” Therefore, considering both

the external characteristics of the evidence as described by Seacat and the internal




                                              —6—
ch.iractenstics ol the evidence described ahove, we cmnot conclude the trial court erred jn

admitting the recordings into evidence, See Thx. R. EVID, 9O1(h)4) (stating appearance,

contents. suhstance, internal patterns or other distinctive characteristics considered in

authentication). Appellant’s second issue is overruled.

       Having resolved all of appellant’s issues against him, we aflrm the trial courts

judgment.




                                                 4NR1cH


1)o Not Publish
Tix. R. Aip. P.47


I 10157F.U05




                                           —7—
                                 1tiitrt      øf         iah’
                        2fiftI! Thtntt        Lit !Iixiu    at 1a1kt

                                       JUDGMENT
AARON LEE MALONE. Appellant                          Appeal from the Criminal 1)is trict Court No.
                                                     2 of Dallas County, Texas. (Tr.Ct.No. F0—
No. 051 l00l57CR              V.                     39l60-I).
                                                     Opinion delivered by Justice Richter,
THE STATE OF TEXAS, Appellee                         Justices Bridges and Lang participating.


       Based on the Court’s opinion of this date. the judgment of the trial   court   is AFFIRMEI).



Judgment entered February 5, 2013.




                                                     M